DETAILED ACTION
                                              Examiner’s Amendment

1.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:
        IN CLAIM
        In claim 19, line 1, a term of “as claimed in claim 12” should replace by – as claimed in claim 14 --.                               
                          Examiner’s Statement of Reasons for Allowance
2.     Claims 1-9 and 11-18 are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches an apparatus comprising wherein the first layer comprises a discontinuous layer of a first material; a resistive random-access memory (RRAM) oxide layer formed on the first layer and the bottom electrode, wherein the RRAM oxide layer comprises a second material, and wherein a bandgap of the first material is wider than a bandgap of the second material, in combinations with the other limitations as cited in the independent claim 1.
        Claims 2-9 and 11 are directly or indirectly depend on the independent claim 1.
         None of the prior art teaches an apparatus comprising wherein the first layer comprises a discontinuous layer of a first material; a resistive random-access memory (RRAM) oxide layer formed on the first layer and the bottom electrode, wherein the RRAM oxide layer comprises a second material, and wherein a bandgap of the first material is wider than a bandgap of the second material, in combinations with the other limitations as cited in the independent claim 1.
        Claims 2-9 and 11 are directly or indirectly depend on the independent claim 1.

         None of the prior art teaches an apparatus comprising wherein the first layer comprises a discontinuous layer of a first material, wherein the RRAM oxide layer comprises a second material, and wherein a bandgap of the first material is wider than a bandgap of the second material, in combinations with the other limitations as cited in the independent claim 12.
        Claims 13-15 and 19 are directly or indirectly depend on the independent claim 12.

         None of the prior art teaches an apparatus comprising wherein the first interlayer comprises a first material; a resistive random-access memory (RRAM oxide layer formed on the first interlayer, wherein the RRAM oxide layer comprises a second material, and wherein a bandgap of the first material is wider than a bandgap of the second material, in combinations with the other limitations as cited in the independent claim 16.
        Claims 17-18 are directly or indirectly depend on the independent claim 16.
                                                             Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892